Mahoney, J. (dissenting).
The majority’s contention that Family Court lacked subject matter jurisdiction because the petition sought enforcement of a postdivorce agreement between parents and, therefore, was not an application for child support, is untenable. Since it is undisputed that subdivision (c) of section 461 of the Family Court Act confers upon Family Court jurisdiction of the issue of child support following the entry of a Supreme Court order containing such a referral (NY Const, art VI, § 13), and, further* that in acting in this area Family Court exercises all of the authority possessed by the Supreme Court (NY Const, art VI, § 7), including interpretation and enforcement of a postdivorce settlement agreement, and, further, that neither the Family Court nor dependent r-.hildren are bound by the terms of an agreement between parents with respect to child support (Schiller v Mann, 44 AD2d 686, 687; Moat v Moat, 27 AD2d 895, 896), it follows that Family Court is not divested of jurisdiction merely because the petitioner seeks relief by contract enforcement rather than by application for child support. Family Court was free, after the hearing, to reject or accept the support provisions contained in the agreement or make findings of its own. While Family Court should not have incorporated the agreement into its order, it did not lose subject matter jurisdiction by so acting. To the extent that Family Court exercised authority beyond that conferred by the Supreme Court order of referral (Family Ct Act, § 461, subd [c]), the order appealed from should be modified.
The order should be modified by striking the first and fourth decretal paragraphs thereof, and, as so modified, should be affirmed.
*259Koreman, P. J., Sweeney and Kane, JJ., concur with Larkin, J.; Mahoney, J., dissents and votes to modify in an opinion.
Order reversed, on the law and the facts, without costs, and without prejudice to an application in Supreme Court.